Citation Nr: 0311836	
Decision Date: 06/09/03    Archive Date: 06/16/03

DOCKET NO.  99-15674A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO)
in Montgomery, Alabama


THE ISSUE

Entitlement to service connection for a low back disorder.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

G. Zills, Associate Counsel






INTRODUCTION

The veteran had many years of service in the Army National 
Guard, and a period of active duty in the Army from February 
1991 to May 1991.  This case comes to the Board of Veterans' 
Appeals (Board) from a June 1998 RO decision which denied 
service connection for a low back disorder.  While the case 
was at the Board, additional evidence was developed.


FINDINGS OF FACT

The veteran has a low back disability due to injury from 
parachute jumping during training with the Army National 
Guard.


CONCLUSION OF LAW

A low back disability was incurred in service.  38 U.S.C.A. 
§§ 101(24), 1110, 1131 (West 2002); 38 C.F.R. § 3.303 (2002).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Background

The veteran had many years of service in the Army National 
Guard beginning in 1966.  This included basic active duty for 
training from July 1967 to April 1968, during which he 
received airborne/parachute training.  He had later periods 
of active duty for training (typically, annual two-week 
"summer camps") and periods of inactive duty training 
(typically, monthly "weekend drill") with the National 
Guard, and during these periods he did a number of parachute 
jumps.  He also had a period of active duty in the Army from 
February 1991 to May 1991, when his National Guard unit was 
activated during the Persian Gulf War.

Private medical records show that beginning in April 1990, 
the veteran received treatment for low back problems.  

Service medical and personnel records note that the veteran 
had a period of inactive duty training from September 15 to 
16, 1990.  As part of this training, he was involved in a 
nighttime parachute jump on September 15, and he sustained 
injuries including low back sprain on the landing.  He 
received treatment for the injuries at an Army hospital 
emergency room on September 16.

In April 1996, the veteran claimed service connection for a 
low back condition which he said was from a parachute injury 
while performing military training in 1990.  In statements at 
that time and later, the veteran gave various dates in 1990 
for the training injury.  Eventually he essentially stated 
that he was injured while parachuting in April 1990 but did 
not then report the injury to military authorities (rather, 
he went on his own for private treatment at that time), and 
he again injured his back while parachuting in September 1990 
and at that time sought treatment at a military hospital.  

In 1996 and later, a number of lay statements were received 
from friends and service comrades of the veteran.  These 
essentially relate that he had continuous low back problems 
since being injured while parachute jumping in the military 
in 1990 (various dates in 1990 for the occurrence of the 
injury were provided).

At a June 1996 VA examination, the veteran related a history 
of low back injury while parachuting in the military.  The 
diagnosis on the examination was lumbosacral strain.  X-rays 
showed minmal degenerative changes of the lumbosacral spine.

In August 1999, the veteran sought low back treatment from 
Jairo D. Libreros-Cupido, M.D.  The veteran gave a history of 
low back problems since a parachute landing injury in the 
military in April 1990.  He currently complained of low back 
pain radiating to the lower extremities.  X-rays showed disc 
degeneration in the low back.  An MRI was then performed, and 
this showed disc bulging and other changes of the lumbosacral 
spine.  In an August 1999 report, Dr. Libreros-Cupido noted 
the impression was low back pain associated with degenerative 
disc disease.  It was noted the condition was status post 
trauma, most likely secondary to repeat parachuting and 
associated with neural foraminal narrowng and mild stenosis 
in the area of L4-L5.

Continuing medical records dated into 2001 note the veteran 
gave a history of having low back problems since parachuting 
injury in the military.  Various low back problems were 
assessed, such as low back pain from arthritis.

II.  Analysis

The veteran claims service connection for a low back 
disorder.  Under the circumstances of this case, there has 
been adequate VA compliance with the notice and duty to 
assist provisions of the law.  38 U.S.C.A. §§ 5103, 5103A; 
38 C.F.R. § 3.159.

Service connection may be granted for disability due to 
disease or injury which was incurred in or aggravated by 
active service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. 
§ 3.303.  

Service connection may be granted for disability resulting 
from disease or injury incurred in or aggravated while 
performing active duty for training, or injury incurred in or 
aggravated while performing inactive duty training.  
38 U.S.C.A. §§ 101(24), 1110, 1131.

A preexisting injury or disease will be considered to have 
been aggravated by active service where there is an increase 
in disability during such service, unless there is a specific 
finding that the increase in disability is due to the natural 
progress of the condition.  38 U.S.C.A. § 1153; 38 C.F.R. 
§ 3.306.

The veteran maintains that his low back disorder began with 
parachute jumping injury or injuries in 1990 during training 
with the Army National Guard.  The exact dates of his weekend 
drill in April 1990 are not available.  The veteran says that 
the documented private medical treatment for low back 
problems in April 1990 took place shortly after a parachute 
jumping injury to his low back during training that month.  
Service records from September 1990 verify a low back injury 
from parachuting, requiring emergency room treatment, during 
a weekend drill.  The veteran, who had special airborne 
training, had numerous other parachute jumps during his time 
in the military.  Credible statements from friends and 
service comrades support the assertion that the veteran's low 
back problems date from service parachute jump injury or 
injuries during service in 1990, and these statements help 
demonstrate continuity of symptomatology between service 
injury and the current condition.  38 C.F.R. § 3.303(b).  In 
a 1999 statement, Dr. Libreros-Cupido said it was most likely 
that the veteran's current low back disorder was secondary to 
trauma from repeat parachuting in service.  There is no 
contrary medical opinion of record.

Even assuming the veteran's low back disorder originated 
outside of his military training periods, there would be a 
good possibility that parachute jumping during training 
served to aggravate the condition.  In any event, applying 
the benefit-of-the-doubt rule (38 U.S.C.A. § 5107(b)), the 
Board finds that the veteran's low back disorder began due to 
parachute jumping injury during training with the Army 
National Guard.  The low back condition was incurred in 
service, and service connection is warranted.


ORDER

Service connection for a low back disorder is granted.

	                        
____________________________________________
	L.W. TOBIN
	Veterans Law Judge, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

?	These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
?	In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.



 

